     Case 19-40512-elm13 Doc 13 Filed 02/18/19                            Entered 02/18/19 11:46:24             Page 1 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION
In re: Anthony Davon Jones                        xxx-xx-2022             §          Case No:     19-40512-elm-13
       5305 Rio Bravo Drive                                               §
                                                                                     Date:        2/18/2019
       Arlington, TX 76017                                                §
                                                                          §          Chapter 13
                                                                          §

      Erica Rhodes Jones                          xxx-xx-5195
      5305 Rio Bravo Drive
      Arlington, TX 76017



                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $1,890.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $113,400.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 60 months
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                             Entered 02/18/19 11:46:24                 Page 2 of 19
Case No:      19-40512-elm-13
Debtor(s):    Anthony Davon Jones
              Erica Rhodes Jones



                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $1,890.00     per month, months    1       to   60    .

          For a total of    $113,400.00     (estimated " Base Amount ").

          First payment is due      3/6/2019        .

          The applicable commitment period ("ACP") is        60   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                            Entered 02/18/19 11:46:24               Page 3 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Select Portfolio Servicing, Inc                    $13,937.00         2/1/2019          0.00%        Month(s) 1-60                    Pro-Rata
5305 Rio Bravo Dr. Arlington, TX 76017

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Select Portfolio Servicing, Inc                                        59 month(s)                      $976.00                  5/1/2019
5305 Rio Bravo Dr. Arlington, TX 76017

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Select Portfolio Servicing, Inc                      $1,952.00     3/1/2019 and         0.00%        Month(s) 1-60                    Pro-Rata
5305 Rio Bravo Dr. Arlington, TX 76017                                4/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

Bridgecrest                                                           $19,924.80       5.00%                                          Pro-Rata
2015 BMW

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                           Entered 02/18/19 11:46:24               Page 4 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.            VALUE                 TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

AG Workers Finance Company                                   2016 Dodge Charger SE                                             $15,000.00

AG Workers Finance Company                                   2015 Toyota Corolla                                                $7,000.00

Tarrant County Tax Assessor                                  5305 Rio Bravo Dr. Arlington, TX 76017                             $4,401.57

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)
Internal Revenue Service                                                         $2,000.00       Month(s) 1-60                     Pro-Rata

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
Aaron's Sales & Lease                                                 $0.00
Ad Astra Recovery                                                 $1,132.00
Ad Astra Recovery                                                   $858.00
AES/PHEAA                                                           $361.00
Applied Bank                                                        $974.00
Capital One                                                         $460.00
Chase Auto Finance                                               $10,591.00
Conn's Appliance Inc                                                  $0.00
Conns Credit Corp                                                     $0.00
Conns Credit Corp                                                     $0.00


                                                                Page 4
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                        Entered 02/18/19 11:46:24             Page 5 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

Cook Children's Medical                                            $0.00
Credit One Bank                                                  $575.00
Credit Service Company                                         $1,847.00
Credit Service Company                                           $180.00
Credit Systems International, Inc                                $348.00
Credit Systems International, Inc                                $135.00
Credit Systems International, Inc                                $121.00
Credit Systems International, Inc                                 $15.00
Credit Systems International, Inc                                 $10.00
Dr Leonard's/Carol Wright Gifts                                   $53.00
Envision Imaging                                                   $0.00
ERC/Enhanced Recovery Corp                                       $188.00
Family Healthcare Assoc                                            $0.00
FedLoan Servicing                                              $3,500.00
FedLoan Servicing                                              $3,500.00
FedLoan Servicing                                              $2,268.00
FedLoan Servicing                                              $2,163.00
Fig Loans Texas Llc                                              $200.00
Fig Loans Texas Llc                                                $0.00
Fingerhut                                                        $390.00
Fingerhut                                                          $0.00
Ginnys/Swiss Colony Inc                                          $510.00
Midnight Velvet                                                  $455.00
Midwest Recovery Systems                                         $100.00
Six Flags Membership                                               $0.00
Spectrum/Charter Communications                                    $0.00
Speedy/Rapid Cash                                                  $0.00
Target                                                             $0.00
Texas Trust Credit Uni                                           $598.00
Texas Trust Credit Uni                                             $3.00
US Dept of Education                                               $0.00
US Dept of Education                                               $0.00
US Deptartment of Education/Great Lakes                       $39,325.00
US Deptartment of Education/Great Lakes                       $35,138.00

TOTAL SCHEDULED UNSECURED:                                   $105,998.00

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.




                                                             Page 5
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                              Entered 02/18/19 11:46:24                Page 6 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                    § 365 PARTY                        ASSUME/REJECT          CURE AMOUNT         TERM (APPROXIMATE)            TREATMENT
                                                                                                   (MONTHS __ TO __)

                                                        SECTION II
                                    DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                    FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:

Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.

D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.




                                                                   Page 6
        Case 19-40512-elm13 Doc 13 Filed 02/18/19                           Entered 02/18/19 11:46:24                Page 7 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:

Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.

F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).

Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.
J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.




                                                                   Page 7
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                             Entered 02/18/19 11:46:24                Page 8 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:

Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:

A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.

P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.


                                                                  Page 8
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                             Entered 02/18/19 11:46:24                Page 9 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.

1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.



                                                                  Page 9
     Case 19-40512-elm13 Doc 13 Filed 02/18/19                         Entered 02/18/19 11:46:24               Page 10 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:

Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:

See the provisions of the General Order regarding this procedure.




                                                               Page 10
    Case 19-40512-elm13 Doc 13 Filed 02/18/19                          Entered 02/18/19 11:46:24                Page 11 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 11
    Case 19-40512-elm13 Doc 13 Filed 02/18/19                         Entered 02/18/19 11:46:24                  Page 12 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones



                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  18th day of February, 2019      :

(List each party served, specifying the name and address of each party)


Dated:           February 18, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

Aaron's Sales & Lease                             Applied Bank                                      Conns Credit Corp
xxxxxxx3987                                       xxxxxxxxxxxx4462                                  xxxxx3632
Attn: Bankruptcy                                  4700 Exchange Court                               Box 2356
PO Box 100039                                     Boca Raton, FL 33431                              Beaumont, TX 77704
Kennesaw, GA 30156


Ad Astra Recovery                                 Bridgecrest                                       Cook Children's Medical
xxx5055                                           xxxxxxxx6602                                      309 W. Oak St.
7330 West 33rd Street North                       Attn: Bankruptcy                                  Denton, TX 76201
Suite 118                                         7300 E Hampton Ave, Ste 100
Wichita, KS 67205                                 Mesa, AZ 85209


Ad Astra Recovery                                 Capital One                                       Credit One Bank
xxx4276                                           xxxxxxxxxxxx9873                                  xxxxxxxxxxxx6057
7330 West 33rd Street North                       Attn: Bankruptcy                                  ATTN: Bankruptcy Department
Suite 118                                         PO Box 30285                                      PO Box 98873
Wichita, KS 67205                                 Salt Lake City, UT 84130                          Las Vegas, NV 89193


AES/PHEAA                                         Chase Auto Finance                                Credit Service Company
xxxxxxxxx557O                                     xxxxxxxxxx5207                                    xxx4370
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
1200 North 7th St                                 PO Box 901076                                     PO Box 1120
Harrisburg, PA 17102                              Fort Worth, TX 76101                              Colorado Springs, CO 80901


AG Workers Finance Company                        Conn's Appliance Inc                              Credit Service Company
PO Box 88                                         c/o Becket and Lee LLP                            xxx0915
Fort Worth, TX 76101-0088                         PO Box 3002                                       Attn: Bankruptcy
                                                  Malvern PA 19355-1245                             PO Box 1120
                                                                                                    Colorado Springs, CO 80901


Anthony Davon Jones                               Conns Credit Corp                                 Credit Systems International, Inc
5305 Rio Bravo Drive                              xxxxx3631                                         xxxxx8628
Arlington, TX 76017                               Box 2356                                          Attn: Bankruptcy
                                                  Beaumont, TX 77704                                PO Box 1088
                                                                                                    Arlington, TX 76004




                                                               Page 12
    Case 19-40512-elm13 Doc 13 Filed 02/18/19       Entered 02/18/19 11:46:24     Page 13 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

Credit Systems International, Inc   FedLoan Servicing                   Ginnys/Swiss Colony Inc
xxxxx5852                           xxxxxxxxxxxxx0001                   xxxxxxxxx563O
Attn: Bankruptcy                    Attn: Bankruptcy                    Attn: Credit Department
PO Box 1088                         PO Box 69184                        PO Box 2825
Arlington, TX 76004                 Harrisburg, PA 17106                Monroe, WI 53566


Credit Systems International, Inc   FedLoan Servicing                   Internal Revenue Service
xxxxx4847                           xxxxxxxxxxxxx0003                   Centralized Insolvency Operations
Attn: Bankruptcy                    Attn: Bankruptcy                    PO Box 7346
PO Box 1088                         PO Box 69184                        Philadelphia, PA 19101-7346
Arlington, TX 76004                 Harrisburg, PA 17106


Credit Systems International, Inc   FedLoan Servicing                   Midnight Velvet
xxxxx5894                           xxxxxxxxxxxxx0002                   xxxxxxxxx529O
Attn: Bankruptcy                    Attn: Bankruptcy                    Swiss Colony/Midnight Velvet
PO Box 1088                         PO Box 69184                        1112 7th Ave
Arlington, TX 76004                 Harrisburg, PA 17106                Monroe, WI 53566


Credit Systems International, Inc   FedLoan Servicing                   Midwest Recovery Systems
xxxxx5844                           xxxxxxxxxxxxx0004                   xxxxxxxxxx2899
Attn: Bankruptcy                    Attn: Bankruptcy                    Attn: Bankruptcy
PO Box 1088                         PO Box 69184                        PO Box 899
Arlington, TX 76004                 Harrisburg, PA 17106                Florissant, MO 63032


Dr Leonard's/Carol Wright Gifts     Fig Loans Texas Llc                 Pam Bassel
xxxxxxxxxxxxx7A4A                   xxx7756                             7001 Blvd 26, Suite 150
PO Box 7823                         2245 Texas Dr Ste 300               North Richland Hills, TX 76180
Edison, NJ 08818                    Sugar Land, TX 77479



Envision Imaging                    Fig Loans Texas Llc                 Select Portfolio Servicing, Inc
PO Box 975542                       xxx2457                             xxxxxxxxx3090
Dallas, TX 75397                    2245 Texas Dr Ste 300               Attn: Bankruptcy
                                    Sugar Land, TX 77479                PO Box 65250
                                                                        Salt Lake City, UT 84165


ERC/Enhanced Recovery Corp          Fingerhut                           Six Flags Membership
xxxxx4533                           xxxxxxxxxxxx3585                    2201 Road To Six Flags
Attn: Bankruptcy                    Attn: Bankruptcy                    Arlington, TX 76010
8014 Bayberry Road                  PO Box 1250
Jacksonville, FL 32256              Saint Cloud, MN 56395


Family Healthcare Assoc             Fingerhut                           Spectrum/Charter Communications
PO Box 14221                        xxxxxxxxxxxx1696                    PO Box 790261
Arlington, TX 76094-1221            Attn: Bankruptcy                    Saint Louis, MO 63179-0261
                                    6250 Ridgewood Rd
                                    Saint Cloud, MN 56303




                                              Page 13
    Case 19-40512-elm13 Doc 13 Filed 02/18/19       Entered 02/18/19 11:46:24   Page 14 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

Speedy/Rapid Cash                   US Deptartment of Education/Great
Attn: Bankruptcy Dept.              Lakes
PO Box 780408                       xxxxxxxxxxxx9581
Wichita, KS 67278                   Attn: Bankruptcy
                                    PO Box 7860
                                    Madison, WI 53707

Target
xxxxxxxxxxxx0186
C/O Financial & Retail Srvs
Mailstopn BT POB 9475
Minneapolis, MN 55440


Tarrant County Tax Assessor
xxxx xxx xxxxx xx. xxxxxxxxx, xx
x6017
100 E Weatherford
Ft. Worth, TX 76196


Texas Trust Credit Uni
xxxxxxxxxxxxx0300
1900 Country Club Lane
Mansfield, TX 76063



Texas Trust Credit Uni
xxxxxxxxxxxxx0300




US Dept of Education
xxxxxxxxxxx5124
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Dept of Education
xxxxxx0221
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116


US Deptartment of Education/Great
Lakes
xxxxxxxxxxxx8581
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707




                                              Page 14
      Case 19-40512-elm13 Doc 13 Filed 02/18/19                           Entered 02/18/19 11:46:24                      Page 15 of 19
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                      FORT WORTH DIVISION
                                                             Revised 10/1/2016

IN RE: Anthony Davon Jones                         xxx-xx-2022      §      CASE NO: 19-40512-elm-13
       5305 Rio Bravo Drive                                         §
       Arlington, TX 76017                                          §
                                                                    §
                                                                    §

        Erica Rhodes Jones                         xxx-xx-5195
        5305 Rio Bravo Drive
        Arlington, TX 76017



                                   Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        2/18/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $1,890.00

 Disbursements                                                                                    First (1)                  Second (2) (Other)

 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $188.50                              $189.00

 Filing Fee                                                                                         $0.00                                $0.00

 Noticing Fee                                                                                      $55.65                                $0.00

 Subtotal Expenses/Fees                                                                           $249.15                              $189.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,640.85                            $1,701.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Bridgecrest                          2015 BMW                             $19,924.80         $18,275.00           1.25%                $228.44

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                              $228.44

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Select Portfolio Servicing, Inc      5305 Rio Bravo Dr. Arlington, TX 76017 5/1/2019        $142,198.00      $186,590.00               $976.00

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                              $976.00




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40512-elm13 Doc 13 Filed 02/18/19                          Entered 02/18/19 11:46:24                 Page 16 of 19
Case No:     19-40512-elm-13
Debtor(s):   Anthony Davon Jones
             Erica Rhodes Jones

 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                           $228.44
      Debtor's Attorney, per mo:                                                                                              $1,412.41
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $976.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                            $228.44
      Debtor's Attorney, per mo:                                                                                                $496.56
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         2/18/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-40512-elm13 Doc 13 Filed 02/18/19                    Entered 02/18/19 11:46:24              Page 17 of 19


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                              FORT WORTH DIVISION

  IN RE:    Anthony Davon Jones                                                     CASE NO.     19-40512-elm-13
            Erica Rhodes Jones
                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      2/18/2019                                              /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


Aaron's Sales & Lease                          Bridgecrest                                     Credit One Bank
Attn: Bankruptcy                               Attn: Bankruptcy                                ATTN: Bankruptcy Department
PO Box 100039                                  7300 E Hampton Ave, Ste 100                     PO Box 98873
Kennesaw, GA 30156                             Mesa, AZ 85209                                  Las Vegas, NV 89193



Ad Astra Recovery                              Capital One                                     Credit Service Company
7330 West 33rd Street North                    Attn: Bankruptcy                                Attn: Bankruptcy
Suite 118                                      PO Box 30285                                    PO Box 1120
Wichita, KS 67205                              Salt Lake City, UT 84130                        Colorado Springs, CO 80901



AES/PHEAA                                      Chase Auto Finance                              Credit Systems International, Inc
Attn: Bankruptcy                               Attn: Bankruptcy                                Attn: Bankruptcy
1200 North 7th St                              PO Box 901076                                   PO Box 1088
Harrisburg, PA 17102                           Fort Worth, TX 76101                            Arlington, TX 76004



AG Workers Finance Company                     Conn's Appliance Inc                            Dr Leonard's/Carol Wright Gifts
PO Box 88                                      c/o Becket and Lee LLP                          PO Box 7823
Fort Worth, TX 76101-0088                      PO Box 3002                                     Edison, NJ 08818
                                               Malvern PA 19355-1245



Anthony Davon Jones                            Conns Credit Corp                               Envision Imaging
5305 Rio Bravo Drive                           Box 2356                                        PO Box 975542
Arlington, TX 76017                            Beaumont, TX 77704                              Dallas, TX 75397




Applied Bank                                   Cook Children's Medical                         ERC/Enhanced Recovery Corp
4700 Exchange Court                            309 W. Oak St.                                  Attn: Bankruptcy
Boca Raton, FL 33431                           Denton, TX 76201                                8014 Bayberry Road
                                                                                               Jacksonville, FL 32256
      Case 19-40512-elm13 Doc 13 Filed 02/18/19            Entered 02/18/19 11:46:24            Page 18 of 19


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                       FORT WORTH DIVISION

  IN RE:   Anthony Davon Jones                                           CASE NO.    19-40512-elm-13
           Erica Rhodes Jones
                                                                       CHAPTER       13

                                         Certificate of Service
                                          (Continuation Sheet #1)

Erica Rhodes Jones                   Internal Revenue Service                       Spectrum/Charter Communications
5305 Rio Bravo Drive                 Centralized Insolvency Operations              PO Box 790261
Arlington, TX 76017                  PO Box 7346                                    Saint Louis, MO 63179-0261
                                     Philadelphia, PA 19101-7346



Family Healthcare Assoc              Leinart Law Firm                               Speedy/Rapid Cash
PO Box 14221                         11520 N. Central Expressway                    Attn: Bankruptcy Dept.
Arlington, TX 76094-1221             Suite 212                                      PO Box 780408
                                     Dallas, Texas 75243                            Wichita, KS 67278



FedLoan Servicing                    Midnight Velvet                                Target
Attn: Bankruptcy                     Swiss Colony/Midnight Velvet                   C/O Financial & Retail Srvs
PO Box 69184                         1112 7th Ave                                   Mailstopn BT POB 9475
Harrisburg, PA 17106                 Monroe, WI 53566                               Minneapolis, MN 55440



Fig Loans Texas Llc                  Midwest Recovery Systems                       Tarrant County Tax Assessor
2245 Texas Dr Ste 300                Attn: Bankruptcy                               100 E Weatherford
Sugar Land, TX 77479                 PO Box 899                                     Ft. Worth, TX 76196
                                     Florissant, MO 63032



Fingerhut                            Pam Bassel                                     Texas Trust Credit Uni
Attn: Bankruptcy                     7001 Blvd 26, Suite 150                        1900 Country Club Lane
PO Box 1250                          North Richland Hills, TX 76180                 Mansfield, TX 76063
Saint Cloud, MN 56395



Fingerhut                            Select Portfolio Servicing, Inc                Texas Trust Credit Uni
Attn: Bankruptcy                     Attn: Bankruptcy
6250 Ridgewood Rd                    PO Box 65250
Saint Cloud, MN 56303                Salt Lake City, UT 84165



Ginnys/Swiss Colony Inc              Six Flags Membership                           United States Trustee- Northern District
Attn: Credit Department              2201 Road To Six Flags                         1100 Commerce St, Rm 976
PO Box 2825                          Arlington, TX 76010                            Dallas, TX 75242
Monroe, WI 53566
      Case 19-40512-elm13 Doc 13 Filed 02/18/19           Entered 02/18/19 11:46:24      Page 19 of 19


                                    UNITED STATES BANKRUPTCY COURT
                                       NORTHERN DISTRICT OF TEXAS
                                          FORT WORTH DIVISION

  IN RE:   Anthony Davon Jones                                       CASE NO.   19-40512-elm-13
           Erica Rhodes Jones
                                                                     CHAPTER    13

                                           Certificate of Service
                                           (Continuation Sheet #2)

US Dept of Education
Attn: Bankruptcy
PO Box 16448
Saint Paul, MN 55116



US Deptartment of Education/Great
Lakes
Attn: Bankruptcy
PO Box 7860
Madison, WI 53707
